706 F.2d 1171
R.C. HILTON ASSOCIATES, INC., Plaintiff-Appellant,v.STAN MUSIAL AND BIGGIE'S, INC., Suncoast International Inns,Ltd., Edward J. Stern, Mariemont Investment, E.J.Stern, Inc., Defendants-Appellees.
No. 82-5041.
United States Court of Appeals,Eleventh Circuit.
June 9, 1983.

Wightman, Weidemeyer & Maynor, Carleton L. Weidemeyer, Clearwater, Fla., for plaintiff-appellant.
Elihu H. Berman, Clearwater, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida;  Wm. Terrell Hodges, Chief Judge.
ON PETITION FOR REHEARING
(Opinion April 11, 1983, 11 Cir., 1983, 702 F.2d 907)
Before GODBOLD, Chief Judge, RONEY, Circuit Judge, and PITTMAN*, District Judge.
PER CURIAM:


1
R.C. Hilton Associates, Inc. requests a rehearing based on the contention that this court's treatment of its claim for tortious interference with a business relationship, see 702 F.2d 907 (11th Cir.1983), is inconsistent with Florida law.  In our earlier opinion we did not intend to imply that an enforceable contract between plaintiff and a third party is an essential element of a claim for tortious interference with a business relationship.  Hilton's claim fails because he did not establish the existence of an advantageous relationship with Stan Musial and Biggie's, Inc.


2
The petition for rehearing is DENIED.



*
 Honorable Virgil Pittman, U.S. District Judge for the Southern District of Alabama, sitting by designation